AMENDMENT NO. 3 TO PURCHASE AND SALE AGREEMENT
 
This AMENDMENT NO. 3 TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”)
dated as of January 31, 2008, is by and among ASC Signal Corporation, a
corporation incorporated under the laws of Delaware (the “Purchaser”), Andrew
Corporation, a Delaware corporation (“Andrew”), and Andrew Canada Inc., Andrew
Limited, Andrew Holdings (Germany) GmbH, (each a “Seller”, and collectively with
Andrew, the “Sellers”).  Purchaser and Sellers may be referred to individually
as a “Party” and collectively as the “Parties.”
 
WHEREAS, the Parties have previously entered into that certain Purchase and Sale
Agreement (the “Original Agreement”), made as of November 5, 2007;
 
WHEREAS, the Parties have previously entered into that certain Amendment No. 1
to Purchase and Sale Agreement, made as of December 20, 2007, and that certain
Amendment No. 2 to Purchase and Sale Agreement, made as of December 28, 2007, in
each case amending the Original Agreement; and
 
WHEREAS, the Parties desire to further amend the Original Agreement, as
permitted by Section 13.2 thereof;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein, the Parties agree as follows:
 
1.  
Amendment to Section 1.1.  Section 1.1 of the Original Agreement is hereby
amended and restated to include or amend and restate, as the case may be, the
following definitions:

 
“Actual Accrued Vacation Payment” shall have the meaning set forth in Section
11.8.
 
“Andrew China” shall have the meaning set forth in Section 6.24.
 
“Australian Margin” shall have the meaning set forth in Section 6.21(b).
 
“Brazilian Customers” shall mean Star One, Globo Comunicacao e Participacoes and
Siemens and any other customer doing business in Brazil, in each case solely
with respect to the Business.
 
“Brazilian Margin” shall have the meaning set forth in Section 6.22(b).
 
“Brazilian Purchase Orders” shall have the meaning set forth in Section 6.22(a).
 
“Broadcast Australia” shall have the meaning set forth in Section 6.21(a).
 
“Broadcast Australia Purchase Orders” shall have the meaning set forth in
Section 6.21(a).
 
“Chinese Assets” shall have the meaning set forth in Section 6.24.
 
“Deferred Transaction Assets” is amended to include the phrase “and excluding
any reserves taken against Inventory that are related to the sale of the
Business” immediately after “Calculation Principles” in subsection (ii) of this
definition.
 
“Employee Wages” shall have the meaning set forth in Section 6.26.
 
“ESA Agreement” shall mean the Purchase Agreement between Andrew and Purchaser
for the supply by Andrew to Purchaser of earth station antennas and accessories.
 
“Estimated Accrued Vacation Payment” shall have the meaning set forth in Section
11.8.
 
“Final Deferred Inventory Value” shall replace the term “Final Deferred Asset
Value”.
 
“Hwadar” shall have the meaning set forth in Section 6.24.
 
“Initial Deferred Inventory Value” shall replace the term “Initial Deferred
Asset Value”.
 
“Lathe Operational Actions” shall have the meaning set forth in Section 6.17.
 
“Net Inventory Amount” shall mean the aggregate value (excluding any reserves
taken against Inventory that are related to the sale of the Business) of the
Inventory, including the Reserved Inventory, as of the Closing Date, net of
reserves, in each case as determined in accordance with the Calculation
Principles.
 
“Other Letters of Credit” shall mean those certain letters of credit set forth
on Schedule 4.12 (k), Items1, 2, 4 and 5.
 
“Purchaser SAP System” shall have the meaning set forth in Section 6.26.
 
“Reserved Inventory” shall mean the Inventory set forth on Schedule 2.5(s) under
the subsection Reserved Inventory listed by item and location that (i) is
retained by the Sellers post-Closing and not transferred to the Purchaser
pursuant to the terms of this Agreement; and (ii) shall be included for purposes
of calculating the Net Inventory Amount; provided, however, that notwithstanding
the foregoing, in no event shall the inclusion of any items set forth on
Schedule 2.5(s) that do not constitute Inventory be included for purposes of
calculating the Net Inventory Amount.
 
“SAP Delivery Period” shall have the meaning set forth in Section 6.26.
 
“Shin” shall have the meaning set forth in Section 6.25.
 
“Shin Letter of Credit” shall have the meaning set forth in Section 6.25.
 
“Targeted Completion Date” shall have the meaning set forth in Section 6.17.
 
“Work Stoppage Day” shall have the meaning set forth in Section 6.26.
 
2.  
Amendment to Section 3.1(e).  Section 3.1(e) of the Original Agreement is hereby
amended and restated as follows:

 
On the Deferred Transaction Date, the Purchaser shall issue to Andrew the Second
Seller Promissory Note in exchange for the Deferred Transaction Assets, which
such assets shall be usable in the ordinary course; provided, however, that (i)
if the value of the Inventory, excluding any reserves taken against Inventory
that are related to the sale of the Business, that is part of the Deferred
Transaction Assets transferred to Purchaser on the Deferred Transaction Date, as
calculated consistent with the Calculation Principles (the “Final Deferred
Inventory Value”), is less than the value of the Inventory located at the
Reynosa, Mexico facility (such value to exclude any reserves taken against
Inventory that are related to the sale of the Business) as reflected in the
Closing Statement as finally determined in accordance with Section 3.2 (the
“Initial Deferred Inventory Value”), then Andrew shall pay Purchaser an amount
in cash equal to such deficiency; and (ii) if the Final Deferred Inventory Value
is greater than the Initial Deferred Inventory Value, then, in addition to the
Second Seller Promissory Note, the Purchaser shall pay Andrew an amount in cash
equal to the value of the Inventory attributable to such excess as such value is
determined in accordance with the terms of the ESA Agreement; provided, however,
that Andrew shall use its reasonable best efforts to cause the Final Deferred
Inventory Value not to exceed the Initial Deferred Inventory Value, except to
the extent such excess is a result of performing its obligations in the ordinary
course or instructions made by or received from the Purchaser pursuant to the
ESA Agreement.  Between the Closing Date and the Deferred Transaction Date,
Andrew shall keep the Purchaser apprised of the value of the Deferred
Transaction Assets (estimated in a manner consistent with the Calculation
Principles and excluding any reserves taken against Inventory that are related
to the sale of the Business) as often as reasonably practicable, but in no event
less than on a monthly basis.  To the extent that there is a dispute with the
calculation of the Final Deferred Inventory Value, then the parties shall follow
the procedures outlined in Section 3.2(c).
 
3.  
Amendment to Section 3.2(a).  Section 3.2(a) of the Original Agreement is hereby
amended and restated to insert “and shall exclude any reserves taken against
Inventory made that are related to the sale of the Business” immediately after
“Calculation Principles” in the last sentence of this Section.

 
4.  
Amendments to Section 3.4.

 
(a)            Section 3.4(a)(iii) of the Original Agreement is hereby amended
and restated as follows:
 
(iii)          For the purposes of calculating Cumulative EBITDA, the Parties
hereby agree that EBITDA shall:
 
 
(A)
not include the appropriate financial items for any Person or business unit of a
Person (including product lines), that has been directly or indirectly acquired
by the Purchaser or Skyware during such relevant period; providedhowever, if
such Person or business unit of a Person (including product lines), so acquired
manufactures or sells products that would be reasonably expected to result in a
material reduction of Cumulative EBITDA to be derived from the manufacture and
sale of products manufactured and sold by the Business as it is conducted by the
Sellers and Skyware immediately prior to Closing (the “Existing Products”) that
would not have occurred but for such acquisition, and the aggregate amount of
the trailing twelve month EBITDA (the “TTM EBITDA”) derived from the manufacture
and sale of the applicable Existing Products was an amount greater than zero,
the EBITDA Target Amount shall be (1) decreased by an amount equal to:  (x) the
aggregate amount of the TTM EBITDA derived from such applicable Existing
Products multiplied by (y) a fraction, the numerator of which is the number of
months that remain in the Earnout Period at the time of such acquisition and the
denominator of which is twelve (12), and (2) increased by an amount equal to the
lesser of (x) the amount by which the EBITDA Target Amount was decreased in
accordance with Section 3.4(a)(iii)(A)(1) above or (y) the amount of actual
EBITDA derived from the manufacture and sale of the applicable Existing Product
after such acquisition;

 
 
(B)
not include the appropriate financial items for any Person or business unit of a
Person (including product lines), that Purchaser or Skyware has ceased to
operate, or that has been directly or indirectly disposed of by Purchaser or
Skyware, in each case for the period beginning on the date of such cessation or
disposition and ending at the end of the Earnout Period; provided however, if
the Person or business unit of a Person (including product lines), so ceased or
disposed of had a positive impact on EBITDA as determined by review of its TTM
EBITDA prior to such cessation or disposition, the EBITDA Target Amount shall be
decreased by an amount equal to: (x) the aggregate amount of the TTM EBITDA
derived from such Person or business unit of a Person (including product lines),
multiplied by (y) a fraction, the numerator of which is the number of months
that remain in the Earnout Period at the time of the cessation or disposition
and the denominator of which is twelve (12); and

 
 
(C)
not include the recognition of that portion of any income attributable to the
sale of any Inventory to the extent that such portion of any income resulted
from such Inventory being accounted for on the balance sheet of Purchaser
immediately after Closing in an amount less than the amount such Inventory was
accounted for on the balance sheet of Andrew immediately prior to Closing.

 
(b)            The Original Agreement is hereby amended and restated to include
the following Section 3.4(e) and the end of Section 3.4:
 
Allocation of the Earnout Payment.  For purposes of the allocation contemplated
in Section 3.3 of this Agreement, any Earnout Payment made by the Purchaser to
Sellers shall be allocated among the parties as if the total amount of such
Earnout Payment was paid to Andrew Corporation by ASC Signal Corporation.
 
5.  
Amendment to Section 4.11.  The Original Agreement is hereby amended and
restated to insert the following sentence at the end of Section 4.11:

 
For purposes of this Section 4.11 only, Andrew AG shall be deemed to be a
Seller.
 
6.  
Amendment to Section 6.3(b).  Section 6.3(b) of the Original Agreement is hereby
amended and restated to delete “Governmental Required Consents” from this
Section and replace such term with “Consents of Governmental Authorities.”

 
7.  
Amendments to Section 6.11.

 
(a)            Section 6.11(a) of the Original Agreement is hereby amended and
restated to include the phrase “Except as provided in Section 6.21 and Section
6.22,” at the very beginning of Section 6.11(a).
 
(b)           The last paragraph of Section 6.11 of the Original Agreement is
hereby amended and restated as follows:
 
Notwithstanding anything to the contrary, Section 6.11(a) shall not apply to (i)
PCT International, Inc. or its Subsidiaries; (ii) any Minor Competing Business,
so long as Seller and its Affiliates have complied with the terms of Section
6.11(c) hereof with respect to such Minor Competing Business; provided that
Section 6.11 shall apply to any acquisition made by such Minor Competing
Business; and (iii) any Contract under which Sellers manufacture products on
behalf of, or supply products to, Purchaser or any of its Affiliates, including,
without limitation, the (x) Purchase Agreement, dated January 31, 2008, between
Andrew Corporation and ASC Signal Corporation for the supply of earth station
antennas and accessories, (y) Purchase Agreement, dated January 31, 2008,
between Andrew Corporation and ASC Signal Corporation for the supply of Andrew
steel products and accessories and (z) Purchase Agreement, dated January 31,
2008, between Andrew Corporation and ASC Signal Corporation for the supply of
precision antennas and spares.
 
8.  
Amendment of Section 6.14.  Section 6.14 of the Original Agreement is hereby
amended and restated as follows:

 
Upon the expiration or termination of the ESA Agreement (such date, the
“Deferred Transaction Date”), each Seller shall sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase and acquire from such
Seller, and take assignment and delivery from such Seller of, all of such
Seller’s right, title and interest in and to the Deferred Transaction Assets,
free and clear of all Liens (other than Permitted Liens) in exchange for the
payment provided in Section 3.1(e) hereof.
 
9.  
Amendment to Section 6.15.  Section 6.15 of the Original Agreement is hereby
amended and restated as follows:

 
With respect to any of the Transferred Intellectual Property that is or should
have been listed on Schedule 1.1H or Schedule 1.1K and, as of the date hereof,
appears on any public records as being owned by any Person other than Andrew,
Andrew shall promptly record in such public record(s) evidence, in a form
reasonably satisfactory to Purchaser, of Andrew’s ownership of all right, title
and interest therein free and clear of all Liens.  Andrew shall use reasonable
best efforts to complete such recording activities before the Closing; provided,
however, that without waiving any rights of the Purchaser arising herein, in the
event Andrew does not, for any reason, complete such recording activities before
the Closing, Andrew shall be responsible for any related fees and expenses
necessary to complete such recording activities after the Closing.
 
10.  
Amendment to Section 6.17.  Section 6.17 of the Original Agreement is hereby
amended and restated as follows:

 
At a time following the Closing reasonably agreed to in good faith by Purchaser
and Andrew, Purchaser shall inspect the spin lathe transferred to the Purchaser
and located at Sellers’ Brownsville, Texas facility and related assorted
equipment located at Sellers’ other facilities (collectively, the “Brownsville
Spin Lathe”) to determine whether such equipment is in good working order and
possesses the same production capabilities (including quality and quantity) with
respect to products currently produced for the Business as currently possessed
by the spin lathe located in Reynosa, Mexico (the “Reynosa Spin Lathe”).  In the
event that the Brownsville Spin Lathe is not in good working order or is missing
any component parts or equipment, Sellers shall reimburse Purchaser for the
costs to repair the Brownsville Spin Lathe or purchase such missing component
parts or equipment, to the extent such costs exceed $10,000 (except with respect
to any costs related to missing parts).  In the event that the Brownsville Spin
Lathe does not possess the production capabilities (including quality and
quantity) with respect to products currently produced for the Business as
currently possessed by the Reynosa Spin Lathe, Sellers, at their discretion,
shall either (i) make such capital expenditures to the Brownsville Spin Lathe
(including the purchase of additional equipment) to conform the Brownsville Spin
Lathe to substantially the same production capabilities (including quality and
quantity) relating to products produced for the Business as the Reynosa Spin
Lathe; or (ii) replace the Brownsville Spin Lathe with a spin lathe in good
working order that is capable of producing products currently produced by the
Business in substantially the same quantity and quality produced by the Reynosa
Spin Lathe for the Business (collectively, the “Lathe Operational Actions”),
until such time as Sellers have fulfilled the Lathe Operational Actions, Sellers
shall provide to Purchaser at the cost incurred by Sellers to produce, product
of the same quality and quantity as currently produced for the Business by the
Reynosa Spin Lathe; provided, further, that notwithstanding the foregoing, in
the event that the Lathe Operational Actions are not completed within 90 days
from Closing Date (the “Targeted Completion Date”), Sellers shall, at the
election of the Purchaser, continue to provide such products on the terms set
forth above until such date that is the one year anniversary of the Closing
Date, plus the number of days past the Targeted Completion Date on which the
Lathe Operational Actions were completed.  Purchaser shall use reasonable best
efforts to facilitate Sellers’ delivery and installation of a spin lathe
consistent with the terms of this Section 6.17 by the Targeted Completion Date,
including allowing Sellers reasonable access to Purchaser’s facilities.
 
11.  
Addition of Section 6.21 to Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.21 at the end of
Article VI:

 
6.21         Open Broadcast Australia Purchase Orders.
 
 
(a)
From and after Closing, Sellers shall continue to perform under the Andrew sales
orders numbered 1668247 and 1671173 (the “Broadcast Australia Purchase Orders”)
with Broadcast Australia Party Ltd. (“Broadcast Australia”) and shall provide
the products and services to Broadcast Australia pursuant to the terms thereof;
provided, however, that, except for Sellers’ fraud, gross negligence or willful
misconduct, the Purchaser shall assume and shall agree to pay, as Assumed
Obligations hereunder, any and all obligations and liabilities arising with
respect to the products or services provided under the Broadcast Australia
Purchase Orders, whether sold or provided prior to or after the Closing, and
whether arising under warranty, contract, equity, tort, strict liability,
product liability, statute or otherwise, including all obligations and
liabilities arising with respect to any pending recalls of products that have
been sold pursuant to such Broadcast Australia Purchase Orders.  Any Inventory
related to or required for the fulfillment of the Broadcast Australia Purchase
Orders shall be retained by Sellers following Closing and such Inventory shall
not be transferred to the Purchaser pursuant to the terms of this Agreement;
provided, however, that such retained Inventory shall be included for purposes
of calculating the Net Inventory Amount pursuant to Section 3.2 hereof.  Sellers
and Purchaser agree that any Australian Margin collected by Sellers on account
of the post-Closing sale of products and services under the Broadcast Australia
Purchase Orders shall be allocated between the Sellers and Purchaser such that
1/3 of such Australian Margin shall be retained by the Sellers and 2/3 of such
Australian Margin shall be paid to the Purchaser.  The Parties acknowledge and
agree that the provisions of Section 6.11 hereof shall not apply to the Sellers’
performance of the Broadcast Australia Purchase Orders.

 
 
(b)
For purposes of this Section 6.21, “Australian Margin” shall apply only to
products and services invoiced after the Closing and shall be equal to (i) all
cash collected by Sellers from Broadcast Australia under the Broadcast Australia
Purchase Orders, less (ii) the Sellers’ cost of goods sold under such Broadcast
Australia Purchase Orders (which calculation will be consistent with the manner
by which cost of goods sold historically has been calculated by the Sellers for
sales of goods of these sort), plus (iii) the net book value of Reserved
Inventory on hand at Closing used by Sellers to satisfy such Broadcast Australia
Purchase Orders.

 
 
(c)
Except for the Broadcast Australia Purchase Orders, any products or services due
under any other purchase orders issued after the Closing with Broadcast
Australia relating to the Business shall be the sole obligation of Purchaser and
such purchase orders shall be fulfilled by the Purchaser in accordance with the
terms thereof.

 
12.  
Addition of Section 6.22 to Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.22 at the end of
Article VI:

 
6.22         Brazilian Purchase Orders.
 
 
(a)
From and after Closing, Sellers shall perform under the Andrew sales orders
numbered 1704175, 1727452, 1727360 and 1727362 with certain Brazilian Customers
(collectively, the “Brazilian Purchase Orders”) and shall provide the products
and services to the Brazilian Customers pursuant to the respective terms
thereof; provided, however, that, except for Sellers’ fraud, gross negligence or
willful misconduct, the Purchaser shall assume and shall agree to pay, as
Assumed Obligations or otherwise, any and all obligations and liabilities
arising with respect to the products or services provided under the Brazilian
Purchase Orders, whether sold or provided prior to or after the Closing, and
whether arising under warranty, contract, equity, tort, strict liability,
product liability, statute or otherwise, including all obligations and
liabilities arising with respect to any pending recalls of products that have
been sold pursuant to such Brazilian Purchase Orders.  Any Inventory related to
or required for the fulfillment of the Brazilian Purchase Orders shall be
retained by Sellers following Closing and such Inventory shall not be
transferred to the Purchaser pursuant to the terms of this Agreement; provided,
however, that such retained Inventory shall be included for purposes of
calculating the Net Inventory Amount pursuant to Section 3.2 hereof.  Sellers
and Purchaser agree that any Brazilian Margin collected by Sellers on account of
the post-Closing sale of products and services under the Brazilian Purchase
Orders shall be allocated between the Sellers and Purchaser such that 1/3 of
such Brazilian Margin shall be retained by the Sellers and 2/3 of such Brazilian
Margin shall be paid to the Purchaser.  The Parties acknowledge and agree that
the provisions of Section 6.11 hereof shall not apply to the Sellers’
performance of the Brazilian Purchase Orders.

 
 
(b)
For purposes of this Section 6.22, “Brazilian Margin” shall apply only to
products and services invoiced after the Closing and shall be equal to (i) all
cash collected by Sellers from the Brazilian Customers under the Brazilian
Purchase Orders, less (ii) the Sellers’ cost of goods sold under such Brazilian
Purchase Orders (which calculation will be consistent with the manner by which
cost of goods sold historically has been calculated by the Sellers for sales of
goods of these sort), plus (iii) the net book value of Reserved Inventory on
hand at Closing used by Sellers to satisfy such Brazilian Purchase Orders.

 
 
(c)
Except for the Brazilian Purchase Orders, any products or services due under any
other purchase orders issued after the Closing to Brazilian Customers relating
to the Business shall be the sole obligation of Purchaser and such purchase
orders shall be fulfilled by the Purchaser in accordance with the terms thereof.

 
13.  
Addition of Section 6.23 to Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.23 at the end of
Article VI:

 
6.23         Transfer of Anatel Certifications of Conformity.  Subject to all
necessary approvals (governmental or otherwise) required for the transfer of and
assignment of the Anatel Certifications of Conformity, when requested by
Purchaser, provided that such request shall be made within 90 days after the
Closing or such other time as mutually agreed to by both Purchaser and Sellers,
Andrew shall assign and transfer to Purchaser or its designee, and the Purchaser
or such designee shall take assignment of, all of Andrew’s right, title and
interest in and to the Anatel Certifications of Conformity set forth on Schedule
6.23.  Any costs or expenses incurred in the transfer of and assignment of the
Anatel Certifications of Conformity to Purchaser or its designee as provided
herein shall be paid by the Purchaser.
 
14.  
Addition of Section 6.24 to Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.24 at the end of
Article VI:

 
6.24.        Transfer of Certain Chinese Assets.  Upon the request of the
Purchaser, as soon as practicable after the Closing Date, the Sellers and their
Affiliates shall reasonably assist the Purchaser, at Purchaser’s cost and
expense (other than any legal expenses incurred by Sellers relating to
subsection (i) below), in (i) entering into an assignment agreement by and among
Andrew Telecommunications (China) Co. (“Andrew China”), Hwadar SMC &
Communication Products Co. Ltd. (“Hwadar”) and the Purchaser or its designee,
whereby Andrew China assigns its interest in any Assets located in the People’s
Republic of China (the “Chinese Assets”) to Purchaser or its designee, (ii)
completing a new export processing contract with Hwadar related to the Chinese
Assets, and (iii) making any regulatory filings with any Governmental Authority
in the People’s Republic of China related to the Chinese Assets.
 
15.  
Addition of Section 6.25 to the Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.25 at the end of
Article VI:

 
6.25         Shin Letter of Credit.  From and after the Closing Date, in the
event that Shin Satellite Public Co. Ltd. (“Shin”) requests that the Sellers
allow Shin to reduce the face amount of that certain letter of credit issued on
behalf of Shin in favor of Sellers or their Affiliates (the “Shin Letter of
Credit”) to an amount not less than the amount of Accounts Receivable owed by
Shin to Sellers or their Affiliates, Sellers shall agree to such request and
shall execute such documents as are provided to Sellers and reasonably necessary
to allow for such reduction.  Further, upon the written request of Purchaser,
Sellers and their Affiliates shall use their reasonable best efforts to (i)
assign the Other Letters of Credit to Purchaser or its designee, (ii) replace
the beneficiary under such Other Letters of Credit with Purchaser or its
designee, or (iii) cancel or terminate the Other Letters of Credit, in each case
to the extent (A) such action has been negotiated and agreed to between
Purchaser and the applicable counterparty to which the applicable Other Letter
of Credit applies, (B) permitted by the Other Letters of Credit or under
applicable law and (C) at Purchaser’s expense.
 
16.  
Addition of Section 6.26 to the Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.26 at the end of
Article VI:

 
6.26         Purchaser SAP System.
 
 
(a)
As promptly as practicable after the date hereof, Seller shall use reasonable
best efforts to create a SAP accounting and information system (the “Purchaser
SAP System”) for use by the Purchaser and its Affiliates in the operation of the
Business after the Closing Date.  The Purchaser SAP System shall be based upon
that portion of the current SAP accounting and information system used by the
Sellers in connection with the operation of the Business.  The parties hereby
acknowledge that the establishment of the Purchaser SAP System shall not be
completed by Seller until after the Closing.

 
 
(b)
From the Business Day immediately following the Closing until the date on which
the Purchaser SAP System is delivered by Sellers to Purchaser in accordance with
this Section 6.26 (the “SAP Delivery Period”), if Purchaser or its Affiliates
are unable to operate the Business in all material respects for the majority of
any Business Day (as measured from 8:00 a.m. to 5 p.m. EST) as a direct result
of Sellers’ failure to deliver the Purchaser SAP System in good working order (a
“Work Stoppage Day”), the parties hereby agree that Purchaser or its Affiliates,
as applicable, shall be reimbursed or credited by Sellers or its Affiliates with
respect to employee wages (and other payments, if any, required to be made to
Governmental Authorities by the payer of wages that are attributable to such
wages) (the “Employee Wages”) incurred by the Purchaser or its Affiliates with
respect to any Transferred US Employee, Transferred Canadian Employee,
Transferred UK Employee or Skyware Employee for such Work Stoppage Day, as
follows: (i) 100% of Employee Wages for the first Work Stoppage Day following
Closing; (ii) 25% of Employee Wages for the second Work Stoppage Day following
Closing; (iii) 50% of Employee Wages for the third Work Stoppage Day following
Closing; (iv) 75% of Employee Wages for the fourth Work Stoppage Day following
Closing; and (v) 100% of Employee Wages for the fifth Work Stoppage Day
following Closing and each Work Stoppage Day thereafter until the Purchaser SAP
System is delivered by Sellers to Purchaser in good working order in all
material respects.  The parties hereby agree to settle any such undisputed
reimbursements or credits, in each case as more specifically set forth above, as
a credit against amounts due and owing by Purchaser for Transition Services (as
such term is defined in the Transition Services Agreement) provided by Sellers
to Purchaser or its Affiliates.  For purposes of this Section 6.26, except for
the first Work Stoppage Day immediately following the Closing Date, the
Purchaser shall use reasonable best efforts to operate the Business on each
Business Day during the SAP Delivery Period even if the Purchaser SAP System is
not fully available or fully functioning on such Business Day.  The parties
further acknowledge and agree that beginning on the second Business Day after
Closing, Sellers or its Affiliates will begin to charge Purchaser or its
Affiliates for any fees or expenses relating to Transition Services rendered to
the Purchaser or its Affiliates.  For the avoidance of doubt, the foregoing
obligations of Sellers or its Affiliates, including any reimbursements or
credits to Purchaser or its Affiliates on account of Employee Wages, shall
terminate upon the delivery by the Sellers to the Purchaser of the Purchaser SAP
System in good working order in all material respects.

 
17.  
Amendment to Section 11.1(c).  Section 11.1(c) of the Original Agreement is
hereby amended and restated as follows:

 
Offers of Employment to Current Other Employees. The Purchaser shall offer
employment to each Current Other Employee, other than the Current Other Employee
listed on Schedule 11.1(c)(i). Such offers of employment shall be on terms and
conditions substantially similar to the terms and conditions (including
geographic work location) on which such employees are employed by the Sellers or
their Affiliates, as applicable, on the Closing Date. Without limiting the
foregoing, the Purchaser’s offers of employment shall be at substantially the
same position and level of compensation and benefits as applied to such
employees immediately prior to the Closing, shall also be subject to the terms
and conditions of this Article XI with respect to Current Other Employees and
shall in any event comply with applicable Law. Such offers of employment shall
be effective as of a date to be mutually agreed upon by the Sellers and the
Purchaser, but in no event later than 60 days after the Closing Date; provided,
however, that with respect to the Current Other Employees listed on Schedule
11.1(c)(ii), such offers of employment shall be effective no later than 120 days
after the Closing Date (any such date, the “Other Employees’ Transfer
Date”).  Each such Current Other Employee who accepts the Purchaser’s offer of
employment shall become an employee of the Purchaser and its Affiliates as of
the Other Employees’ Transfer Date and shall, from and after such date, be a
“Transferred Other Employee,” and the Purchaser shall assume, bear and discharge
all employment liabilities with respect to such Transferred Other Employee from
and after such date.  Notwithstanding the foregoing, the Purchaser will be under
no obligation to continue to employ any Transferred Other Employee for any
period of time; provided, however, that the Purchaser shall satisfy the
severance obligations described in Section 11.13.
 
18.  
Addition of Section 6.27 to the Original Agreement.  The Original Agreement is
hereby amended and restated to insert the following Section 6.27 at the end of
Article VI:

 
6.27         Garner Landlord Waiver.  As soon as practicable after the Closing
Date, upon the written request of Purchaser, Sellers and their Affiliates shall
execute and deliver to Purchaser a landlord waiver agreement, in a form
reasonably acceptable to PNC Bank, N.A. and customary for transactions of this
type, with respect to the Garner Property.
 
19.  
Amendment to Section 11.8.  Section 11.8 of the Original Agreement is hereby
amended and restated as follows:

 
11.8         Vacation for Transferred Canadian Employees. Subject to this
Section 11.8, with respect to any accrued but unused paid vacation time and/or
unpaid vacation pay (as applicable) to which any Transferred Canadian Employee
is entitled as of the Closing Date pursuant to applicable Law or the vacation
policy of the Sellers and their Affiliates applicable to such Transferred
Canadian Employee immediately prior to the Closing Date (the “Canadian Vacation
Policy”), the Sellers and their Affiliates shall pay to the Purchaser (by way of
a reduction to the Cash Payment) an amount equal to $439,048 at Closing, which
amount shall equal the Sellers’ good faith estimate of the total wages (and
total payments, if any, required to be made to Governmental Authorities by the
payer of wages that are attributable to such wages) relating to such unused
vacation time and/or unused vacation pay (as applicable) (the “Estimated Accrued
Vacation Payment”).  Within thirty (30) days after the Closing, Purchaser shall
provide Andrew with a statement setting forth the Purchaser’s good faith
determination of the total amount of wages (and total payments, if any, required
to be made to Governmental Authorities by the payer of wages that are
attributable to such wages) attributable to accrued but unused paid vacation
time and/or unpaid vacation pay (as applicable) to which any Transferred
Canadian Employee was actually entitled as of the Closing Date pursuant to
applicable Law or the Canadian Vacation Policy (the “Actual Accrued Vacation
Payment”), together with reasonable supporting documentation.  In the event that
Andrew agrees with Purchaser’s determination of the Actual Accrued Vacation
Payment, then (i) to the extent that the Estimated Accrued Vacation Payment
exceeds the amount of the Actual Accrued Vacation Payment, the Purchaser shall
reimburse such excess to the Sellers within five (5) Business Days of Andrew’s
agreement regarding the amount of the Actual Accrued Vacation Payment, or (ii)
to the extent that the Actual Accrued Vacation Payment exceeds the amount of the
Estimated Accrued Vacation Payment, Andrew shall pay the amount of such excess
in cash to Purchaser within five (5) Business Days of Andrew’s agreement
regarding the amount of the Actual Accrued Vacation Payment.  In the event that
Andrew disagrees with Purchaser’s determination of the amount of the Actual
Accrued Vacation Payment, Andrew and Purchaser shall work together in good faith
to resolve such disagreement, and Purchaser shall provide Andrew with reasonable
access to the books and records of Purchaser and its Affiliates relevant to the
determination of the Actual Accrued Vacation Payment.  If the parties are unable
to resolve any such disagreement within thirty (30) days, the parties shall
resolve such disagreement in a manner consistent with the procedures established
to resolve adjustments in the Purchase Price as set forth in Section 3.2(c)
hereof.  The Purchaser covenants that it will pay vacation pay to the
Transferred Canadian Employees in a cumulative amount not less than the Actual
Accrued Vacation Payment either at the times of their vacations or upon
termination of employment, or otherwise as required or permitted by Law (such as
by agreement between employer and employee).  For greater clarity, no part of
the Estimated Accrued Vacation Payment or the Actual Accrued Vacation Payment
will be used by the Purchaser to satisfy its obligations to Transferred Canadian
Employees in respect of vacation time or vacation pay earned by Transferred
Canadian Employees after the Closing Date.  The Purchaser’s offers of employment
to Current Canadian Employees as described in Section 11.1(b) shall provide such
employees with the opportunity to elect (in a manner that complies with Section
36(4) of the Ontario Employment Standards Act, 2000) to receive from the
Purchaser a lump sum payment of the employee’s portion of the Actual Accrued
Vacation Payment no later than thirty (30) days after the Closing Date.  Upon
the Seller’s request, the Purchaser shall promptly disclose to the Sellers each
Current Canadian Employee’s election and, no later than thirty (30) days after
the Closing Date, the Purchaser shall make to each Transferred Canadian Employee
who elects to receive such Actual Accrued Vacation Payment early in accordance
with the election provided by the Purchaser a lump sum payment equal to such
employee’s portion of the Actual Accrued Vacation Payment.  To the extent the
Purchaser fails to make payment, on or before thirty (30) days after the Closing
Date, to any such electing Transferred Canadian Employee of the employee’s
portion of the Actual Accrued Vacation Payment and Andrew makes such payment to
such employee, the Purchaser shall reimburse Andrew dollar-for-dollar for the
amount of payments Andrew makes in accordance with this Section 11.8.
 
20.  
Amendment to Section 13.6.  Section 13.6 of the Original Agreement is hereby
amended and restated as follows:

 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided, that,
except with the written consent of the other parties, no assignment of this
Agreement or any rights or obligations hereunder, by operation of law or
otherwise, may be made by any party, other than to an Affiliate or lender of
such party (but no such assignment shall relieve the assigning party of its
obligations hereunder).  Without diminishing the foregoing, (i) in the event
that any Seller (directly or indirectly) enters into a sale, lease, pledge or
disposal of all or substantially all of its respective assets, or the sale of
all or substantially all of its respective capital stock or other equity
securities, or enters into a merger, consolidation or other acquisition with any
other party, or any transaction similar to the foregoing in format or purpose,
such Seller shall require as a condition to the consummation of such
transaction, the other party’s written agreement to be liable for such Seller’s
obligations hereunder (including such Seller’s joint and several liability under
Article XII herein), and (ii) the Purchaser may designate the Parent or any
Person that is a wholly-owned subsidiary of the Parent as a designee for
purposes of receiving title to the Transferred Shares, the Assets or any portion
of the Assets.
 
21.  
Effect of Amendment; Entire Agreement.  Except as and to the extent expressly
modified by this Third Amendment or by previous amendments, the Original
Agreement shall remain in full force and effect in all respects.  The Original
Agreement, as amended, contains the entire agreement of the Parties on the
subject matter of the Original Agreement and neither Purchaser nor Sellers shall
have any rights or obligations to each other except as explicitly provided for
in the Original Agreement, as amended.  Each reference to “hereof,” “herein,”
“hereby,” and “this Third Agreement” in the Original Agreement shall from and
after the date hereof refer to the Original Agreement, as
amended.  Notwithstanding anything to the contrary herein, the date of the
Original Agreement, as amended hereby, shall in all instances remain as November
5, 2007, and references in the Original Agreement to “the date first above
written,” “the date of this Agreement,” and similar references shall continue to
refer to November 5, 2007.

 
22.  
Miscellaneous.  The construction, interpretation, and performance of this Third
Amendment shall be governed by the internal laws of Illinois.  This Third
Amendment may be executed in one or more counterparts, each of which
independently shall share the same effect as if it were the original, and all of
which taken together shall constitute one and the same Third Amendment.

 
(Signature Page Follows)
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
as of the date first written above.
 
 

  ASC SIGNAL CORPORATION          
 
By:
/s/ Bassem A. Mansour       Name:  Bassem A. Mansour        Title:    President
         

 
 

  ANDREW CORPORATION          
 
By:
/s/ Frank B. Wyatt, II       Name:  Frank B. Wyatt, II        Title:    Senior
Vice President, General Counsel and Secretary          

 
 

  ANDREW CANADA, INC.          
 
By:
/s/ Jude Panetta       Name:  Jude Panetta        Title:    President          

 
 

  ANDREW LIMITED          
 
By:
/s/ Mark Olson       Name:  Mark Olson        Title:    Chairman          

 
 

  ANDREW HOLDINGS (GERMANY) GMBH          
 
By:
/s/ F. Willis Caruso, Jr.       Name:  F. Willis Caruso, Jr.        Title:   
Managing Director          

 
